Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is a response to an amendment filed September 26th, 2022. By the amendment claims 1-2 and 5-16 are pending with claims 1-2, 5-11 and 14 being amended and claims 3-4 being canceled. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton et al. (US 8975595), hereafter Norton.

With regards to claim 1, Norton discloses a microparticle sorting device (Abstract; Col. 20, L8-14) comprising: a light detection unit (detectors 109) that optically detects a microparticle flowing through a flow path (interrogation zone 103); a droplet forming unit (nozzle 112 with orifice 110) that forms a droplet containing the microparticle; and a device adjustment (controller 114) unit that adjusts the device, wherein in a process of adjusting the device before actual measurement of the microparticle, based on  information obtained from the microparticle to be measured (Col. 20, L52-56), the device adjustment unit is configured to: calibrate a relative position of the flow path relative to irradiation light (Col. 21, L9-17); and delay time calibration for calibrating a delay time from light irradiation to the microparticle to formation of the droplet (Col. 28, L25-28; Col. 31, L35-40); and a droplet detection unit configured to detect a state of the droplet (Col. 28. L58-Col. 29, L3 outlines droplet size and flow stream characteristics being detected), wherein the device adjustment unit is further configured to calibrate droplet formation in the droplet forming unit based on the state of the droplet (Col. 27, L46-49; voltage adjustment based on images detected properties).

With regards to claim 5, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses wherein a frequency of a drive voltage supplied to a vibrating element is calibrated in the calibration of the droplet formation (Col. 27, L46-49).

With regards to claim 6, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses wherein the state of the droplet includes at least one state selected from a form of the droplet, a position of the droplet, a traveling direction of the droplet, and a width of a droplet stream (Col. 11, L31-41; Col. 28, L58-63; Col. 29, L58-61).

With regards to claim 8, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses a droplet direction control unit configured to control a traveling direction of the droplet (Col. 27, L62-65).

With regards to claim 9, Norton discloses all the elements of claim 6 as outlined above. Norton further discloses a droplet direction control unit configured to control a traveling direction of the droplet, wherein the device adjustment unit is further configured to calibrate control of the traveling direction of the droplet in the droplet direction control unit, and the control of the traveling direction is calibrated based on the traveling direction of the droplet detected by the droplet detection unit. (Col. 27, L62-65). 

With regards to claim 10, Norton discloses all the elements of claim 9 as outlined above. Norton further discloses wherein the droplet direction control unit includes a charging unit configured to impart a charge to the droplet (Col. 21, L65-67), and a deflection plate (124) configured to change the traveling direction of the droplet, wherein a charge voltage in the charging unit is calibrated in the calibration of the control of the traveling direction (Col. 14, L31-34). 

With regards to claim 11, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses storage configured to store a result of the device adjustment in the device adjustment unit (Col. 33, L7-8).

With regards to claim 12, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses an automatic or manual switching function associated with the device adjustment in the device adjustment unit (Col. 34, L63-67; input device can take user inputs as well as automatic adjustments). 

With regards to claim 13, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses wherein the microparticle includes a bioparticle (Col. 20, L8-9).

With regards to claim 15, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses wherein the state of the droplet includes a traveling direction of the droplet (Col. 13, L16-24).

With regards to claim 16, Norton discloses all the elements of claim 1 as outlined above. Norton further discloses wherein based on the information obtained from the microparticle to be measured, the device adjustment unit is configured to: adjust an irradiation angle of the irradiation light (Col. 21, L9-13); and calibrate the relative position of the flow path relative to the irradiation light based on the adjustment of the irradiation angle of the irradiation light (Col. 21, L6-15).

With regards to claim 14, Norton discloses A method for sorting microparticles comprising (Figs 2 and 3):  causing microparticles to flow through a flow path (Col. 27, L4); optically detecting the microparticles flowing through the flow path (Col. 23, L6-9); forming a droplet containing the microparticles (nozzle 112 with orifice 110); sorting the microparticles (Col. 26, L45-49);  adjusting a device before sorting the microparticles , wherein in adjusting the device before sorting the microparticles, on a basis of information obtained from the microparticles to be sorted (Col. 26, L4-9) the adjusting of the device includes calibrating a relative position of the flow path relative to irradiation light (Col. 21, L9-17); and calibrating a delay time from light detection from the microparticles to formation of the droplet (Col. 28, L25-28; Col. 31, L35-40); detecting the state of the droplet (Col. 28. L58-Col. 29, L3 outlines droplet size and flow stream characteristics being detected); and calibrating droplet formation based on the state of the droplet ((Col. 27, L46-49; voltage adjustment based on images detected properties).

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton.

With regards to claim 2, Norton discloses all the elements of claim 1 as outlined above. Norton does not directly disclose an optical axis position display function that displays the relative position of the flow path relative to the irradiation light.
However, Norton discloses the use of displays to provide information to a user (Col. 27, L11-14; Col. 33, L58-60). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the display to show the optical axis information in order to ensure the device is functioning as intended. 

With regards to claim 7, Norton discloses all the elements of claim 1 as outlined above. Norton does not directly disclose a droplet information display function that displays information associated with the droplet detected by the droplet detection unit.
However, Norton discloses the use of displays to provide information to a user (Col. 27, L11-14; Col. 33, L58-60). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the display to show the droplet information in order to ensure the device is functioning as intended. 

Response to Arguments
	The applicant’s arguments with respect to Norton not basing the droplet formation calibration on the state of the droplet are not persuasive. Norton discloses a variety of droplet properties (states) that are detected by the detection unit including width of the flow stream (Col. 16, L2-5), traveling direction (Col. 12, L58-61) and droplet size (Col. 17, L52-57). As outlined above Norton adjusts the charge voltage based on the properties detected (Col. 27, L46-49)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653